Court of Appeals, State of Michigan

                                                ORDER
                                                                               Kathleen Jansen
 People of MI v Jose Nino                                                        Presiding Judge

 Docket No.     344364                                                         Mark T. Boonstra

 LC No.         17-001718-01-AR                                                Anica Letica
                                                                                 Judges


               The Court orders that, in accordance with the Michigan Supreme Court’s May 20, 2020
order in this case, People v Nino, ___ Mich ____; 943 NW2d 97 (2020), and after consideration of
this Court’s October 5, 2020 order in People v Haywood (Docket No. 345243) and defendant-
appellee’s motion filed on October 8, 2020, we GRANT defendant’s motion to the extent that we
VACATE our November 21, 2019 opinion and REINSTATE the prosecutor’s appeal to this Court.
Proceeding with the present appeal without a proper resolution of this Court’s July 10, 2018 order
remanding this case to the trial court for a determination of defendant’s eligibility for appointed
counsel was contrary to the right of an indigent defendant to the assistance of counsel in defending
against a preconviction appeal by the prosecution. See People v Murphy, 477 Mich. 1019; 726 NW2d
722 (2007); MCR 6.005(H)(3). We note that, contrary to the indication of defendant’s motion, this is
actually a second-tier appeal from a circuit court order entered on appeal from a district court. But
we see no relevant distinction in that regard as to defendant’s entitlement, if indigent, to the assistance
of appointed counsel in defending against this preconviction appeal by the prosecution.

                This case is REMANDED to the Wayne Circuit Court for a determination of
defendant’s eligibility for appointment of appellate counsel and for appointment of such counsel if he
is indigent. The trial court shall determine whether to appoint counsel for defendant within 14 days
after the date of this order. The trial court shall send a copy of the order deciding this issue and naming
appointed counsel, if any, to the Clerk of this Court within seven days after the decision. If counsel
is appointed, counsel shall file an appellee’s brief on behalf of defendant in this appeal. The time for
filing appellee’s brief shall run under MCR 7.212(A)(2)(a)(ii) from entry of the order appointing
counsel.
This Court retains jurisdiction. This order has immediate effect. MCR 7.215(F)(2).




                                        _______________________________
                                         Presiding Judge




                 October 28, 2020